
	

116 SRES 6 ATS: Fixing the hour of daily meeting of the Senate.
U.S. Senate
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 6
		IN THE SENATE OF THE UNITED STATES
		
			January 3, 2019
			Mr. McConnell submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Fixing the hour of daily meeting of the Senate.
	
	
 That the daily meeting of the Senate be 12 o'clock meridian unless otherwise ordered.  